Whether the "Senior Citizens' Grants Act" was, or is, wise or unwise and whether, for instance, a pension of $20.00 per month is too little or a pension of $100.00 per month too much, aresocial questions, and not judicial questions; also whether the initiative principle of legislation as provided by Sec. 1, Art. III of our state constitution, was, or is, wise or unwise, is apolitical and not a judicial question. With the determination of such *Page 715 
questions this court has nothing whatsoever to do. So that the sole question presented to this court for determination is: Has the legislature power to repeal an initiative act adopted by popular vote under and pursuant to Sec. 1, Art. III of the constitution of the state of Idaho?
It is therein provided that: "The people reserve to themselves the power to propose laws, and enact the same at the polls independent of the legislature." (Emphasis mine.) In other words, it is expressly provided, without any qualification or exception whatever, that all legislation initiated and enacted by the people, shall be "independent of the legislature." To hold, as the majority does, the legislature has power to repeal legislation enacted by the people under and pursuant to this provision of the constitution, at once makes such legislation absolutelydependent upon the will of the legislature, not "independent of the legislature," as our constitution so clearly provides. Not only can no hint be found giving the legislature power to repeal initiative legislation, but, on the contrary, the above quoted language of the constitution, expressly negatives any such power. Furthermore, if the legislature has the power to repeal, as the majority holds, then, it could repeal any and all legislation enacted by the people, as often as enacted, thus not only annulling this provision of the constitution, but at the same time rendering it useless, absurd and ridiculous.
It will be conceded, I am sure, the legislature has no power whatever to directly annul any provision of our constitution. Can the legislature, then, do indirectly, by repeal, what it cannot do directly? It is the universally recognized rule that a thing cannot be done indirectly, which cannot be donedirectly. Hence, the answer must be "no." But the legislature is, nevertheless, given the power by the majority of this court to indirectly, by repeal, wholly annul and destroy a clear, plain, express provision of our constitution granting the right to our citizens to initiate and enact legislation "independent of (not dependent upon) the legislature." The effect of the holding of the majority of this court is, of course, to render Sec. 1, of Art. III, supra, a mere worthless "scrap of paper."
But the majority say that if the legislature repeals an initiative act, "the people have at least two remedies, both of which they may exercise at the same time, to redress their grievance, if indeed they have a grievance, over the act of the legislature: First, they may re-enact the measure *Page 716 
by another initiative and, second, at the same time and at the same election, may elect other members of the legislature who will, or may, better heed their wishes."
The first above mentioned remedy would, of course, be worthless, in that, as above pointed out, the legislature could repeal initiative legislation as often as the people enacted it. As to the second remedy: The election of a majority to the legislature pledged to the enactment of a "Senior Citizens' Grants Act" would make the adoption of the act by the people wholly unnecessary. I submit the preservation of a provision of the constitution, complete and effective (not partial, ineffective and useless), so that the thing intended to be accomplished thereby can be fully and effectually accomplished, should not depend upon either the election or the views of a majority of the legislature.
For the reasons above stated, I dissent from the majority opinion.